Citation Nr: 9910392	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for renal failure, 
secondary to service-connected disability medication taken 
for service-connected right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to July 1950.

This appeal arose from a March 1998 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for renal failure, secondary to service-connected 
disability medication taken for service-connected right 
shoulder disability. 


REMAND

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

A January 1996 summary report, from a private medical 
facility, reveals the examiner's belief that the veteran's 
advanced renal failure is chronic and likely irreversible and 
may be on the basis of simply hypertensive nephrosclerosis.  
The examiner noted that he could not exclude the possibility 
of analgesic nephropathy, however, he was unable to obtain 
supportive history.

The record also contains an April 1997 private medical 
treatment report related to the veteran's treatment at the 
facilities Division of Nephrology and Hypertension.  The 
examiner recorded that the veteran was first told about renal 
insufficiency in 1995 at a VAMC.  It was noted that the 
veteran reportedly was on nonsteroidal anti-inflammatory 
drugs at significant levels for several decades from the 
1960's to the 1980's.  The physician who saw him in 1995 
believed that his renal insufficiency might be analgesic 
nephropathy.  The examiner's diagnoses, in pertinent part, 
included chronic renal insufficiency of uncertain etiology 
and mild hypertension.  The examiner indicated that the 
etiology of the renal insufficiency was not entirely clear.  
He also stated his agreement with the opinions advanced in 
1995 by a physician that the veteran probably had a primary 
glomerular lesion, but he may also have analgesic 
nephropathy.  The veteran was noted to have multiple renal 
cysts, with no family history of cystic renal disease.  The 
examiner pointed out that it was feasible that the veteran 
could have polycystic kidney disease related to a spontaneous 
mutation.  The examiner also stated that the veteran should 
avoid all nonsteroidal anti-inflammatory drugs.

On November 1997, the veteran underwent a VA urology 
examination.  The physician noted that he had the claims 
folder for review and the report reflected a detailed 
history.  The veteran was noted to have been examined by a 
number of nephrologists over the past year and a half.  The 
veteran has been service-connected for a right shoulder 
disability since February 1951, and has taken a variety of 
medications for pain since then, including Darvon or Darvocet 
or Darvocet-N.  The examiner noted that Darvon has a slight 
potential for hepatotoxicity, but none known for renal 
toxicity.  The Darvocet-N contains the component, which can 
cause papillary necrosis and has been reported to aggravate 
renal abnormalities.  The examiner also noted that the 
veteran has used steroids by injection into the shoulder and 
knee injuries.  At the time of the veteran's complaint of 
ankle pain during 1996, the veteran was noted to have the 
onset of problems associated with renal insufficiency.  The 
examiner's diagnoses included chronic renal failure without 
definite specific etiology.  Possible polycystic disease.  
The examiner commented that, with the long-standing 
proteinuria, which the veteran had demonstrated, and the 
long-standing hypertension that predated his use of pain 
medications, renal problems were perhaps initially on a 
glomerular basis rather than being secondary to analgesic 
complications.  

Throughout the administration of the veteran's claim, 
including testimony provided at his January 1999 Travel 
Board, the veteran has contended that medications taken for 
his service-connected disability either caused or aggravated 
his currently diagnosed chronic renal insufficiency.  The 
record contains numerous private and VA medical reports.  All 
of the physicians appear to have been cautious in advancing 
their opinions the origins of the appellant's renal 
insufficiency.  The most recent VA examination in November 
1997, for example, certainly reflects a careful review of the 
record and a thoughtful analysis of the potential etiologies 
of the renal disability.  That examiner appears to have 
concluded that the record does not favor the theory that the 
consumption of analgesics for a service connected disability 
was the initial or original cause of renal pathology.  That 
physician, however, does not clearly rule out the alternative 
theory advanced in this case which is that analgesics 
consumed to treat the service connected disability aggravated 
the appellant's renal disability.  On the other hand, the 
other providers who have suggested that the analgesic 
medications for the service connected disability may have 
aggravated an already existing renal disability have not 
provided a clear opinion as to what the quantum, if any, of 
additional disability is attributable to the aggravation.  
The providers who have suggested that the theory of direct 
causation linking analgesic consumption to renal pathology do 
not appear to indicate that this relationship is more than 
pure speculation.

Based upon the above analysis, the Board concludes that the 
veteran has at least advanced a plausible claim for service 
connection on a secondary basis for a disability, which is 
shown to be proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  To 
establish a well grounded claim for service connection for a 
disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a non-service-connected condition is 
proximately due to or the result of a service- connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  As the Court has made clear, 
secondary service connection on the basis of aggravation 
requires both that the evidence show the service-connected 
disability aggravated the nonservice connected disability and 
that there exists an identifiable quantum of increased 
disability attributable to that aggravation.  Clearly, 
questions of both causation and as to whether there is an 
identifiable quantum of increased disability are matters upon 
which only those with medial expertise are competent to 
render an opinion.  

Based on the foregoing, the Board is of the belief that the 
veteran has submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim. 
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998); 
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); and 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.

In view of the foregoing, it is the opinion of the Board that 
further development is desirable to ensure that the record is 
adequate for an informed determination.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran is free to submit 
additional evidence, including medical 
opinion, or argument in support of his 
claim.  

2. The RO should contact the veteran and 
request that he identifies the names, 
addresses, and approximate dates of all 
VA and non-VA treatment he received 
recently for chronic renal insufficiency.  
With any necessary authorization from the 
veteran, the RO should obtain copies of 
pertinent treatment records identified by 
him, that have not been previously 
secured.  If private treatment is 
reported and those records are not 
obtained the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

3. The appellant should be scheduled for 
another VA examination by a suitably 
qualified physician to determine the 
nature, etiology and extent of the 
current pathology of his chronic renal 
insufficiency.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims file and a copy of this remand 
should be provided to the examiner for 
review in conjunction with the 
examination.  Following the examination 
and a review of the record, the examiner 
should formulate and opinion as to the 
following questions:

(a)  What is the correct diagnostic 
classification of all current renal 
pathology?

(b)  What is the degree of medical 
probability, expressed in percentage 
terms, if feasible, that any current 
renal pathology is causally related to 
service or a service connected 
disability, to include the question of 
whether  the consumption of analgesic 
medications, or other medications, for 
the service connected shoulder disorder 
directly caused the renal pathology?

(c) What is the degree of medical 
probability, expressed in percentage 
terms if feasible, that the veteran's 
current renal pathology, while not 
directly related to service or a service 
connected disability, was aggravated 
(increased in severity beyond natural 
progression, if any) by the  consumption 
of analgesic medications, or other 
medications, for the service-connected 
shoulder disorder?  If the physician 
believes that it is at least as likely as 
not that such aggravation occurred, the 
physician should provide an opinion as to 
the quantum of identifiable additional 
disability that is caused by the 
aggravation.

A rational for any opinion reached should 
be set forth.  If the examiner concludes 
that it simply is not feasible to reach 
an opinion as to one or more of these 
questions without resort to speculation, 
he should so indicate.

4. The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes." Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

After completion of the above, the RO should undertake 
adjudicatory action to consider the appellant's claims on 
appeal in view of the material added to the claims folder 
since the last formal adjudication by the RO.  The RO should 
adjudicate the appellant's claims on the appropriate legal 
basis and with consideration of all pertinent regulations.  
The RO should specifically discuss Allen v. Brown, supra.

If any matter considered is not resolved to the veteran's 
satisfaction, a Supplemental Statement of the Case should be 
issued and the veteran and his representative afforded the 
applicable time to respond.  The case should then be returned 
to the Board for further appellate review, if otherwise in 
order.  In taking this action, the Board implies no 
conclusion; either legal or factual, as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







